5Mj?^i -o(x>
Elpidio B. Avilez f 1011021
Robertson          Unit"      ---.
12071 FM       3522
Abilene,       TX 79601



COURT    OF    CRIMINAL      APPEALS
Abel    Acostd       clerk
P.O.    Box    12308
Austin,       TX    78711-2308



January 30,          2015


Dear    clerk:



        Please        file    this     my Enquiry Letter with the proper autho
rity     so she may rule on it.            Additionally,   I thank you in advance
for your       time and cooperation.




Sincerely,
                                                           ©ourtofcrimiwal^ppSls
                                                                pE8 02 2015

Elpidio B. Avilez




cc/file
                                                      LETTER OF          INQUIRY



        Dear Judge:                     Elsa Alcala-Court of Criminal Appeals
                                                                  of    Texas


        Congratulations                          on     your           resent     promotion to          the Court of
Criminal  Appeals  of  Texas. I pray to the Almighty God (the One
I believe   in  with  all  my  heart) that He keeps on giving you
the  wisdom   of  the                            law        more abundantly and not to stop you in
promoting   you  till                            you        make  to the Supreme court soon in the
near    future.


        I     don't           cease               in        giving           thanks to the Almighty God for
your        wisdom,           esp.           in        Balawajder v.' Dept. of Criminal Justice,
217     S.        W. 3d 20 (Tex.App.-[lrst Dist.]                                  2006) and In re Bonilla,
424 S.-W. -3d.-528 (Te-x.Crim, App-vOSct.                                         9v -2GI-3).


        Dear Judge: My name is Elpidio B. Avilez TDCJ-CID # 1011021.
I     have        been        incarcerated                    in        TDCJ-CID        since    2001   and   on   2002

I     was     transferred                    to        the        Estelle        Unit    in   Huntsville,      Texas.

The     Almighty              God           of        the     United           States Constitution revealed
to     me     that        I        should              become an authority in                   His knowledge and

of course an authority of                               His       Wo.rd.'


        As        soon        as        I        made        up        my mind to obey the Almighty God,
I     started        to        have              lots        of        problems and specially with some
Correctional              Officers                    there        in        the Estelle Unit.          The property
lady        there,        would              not        allowed           me to have several versions of
the     Bible        for           my        Bible studies and she always gave me                             lots of
trouble and confiscated a lot of my property all the time.                                                     Untill
I've got          tired of all                   of    the harassment and                joined Mr.       Balawajder

in     his        lawsuit           as           an    intervenor.             Immediately the Estelle Unit
authorities gave me a subsequent storage container for my Bibles.


        I     was        transferred                    to        the        Robertson        Unit on    February 6,
2012.        As     soon           as       I started to qo through some major shakedowns
the     property              lady(s)                 started           to    qive me hard time and qiving
bogus        disciplinary                    cases           for        the     simple        fact that they said
that    I had excessive amounts of property due to my Bibles.




                                                                    -1-
        The          intake officer at                      the time of my arrival              at    the Robertson

Unit        was           Ms.        Crystal           Richardson          but when she got married,                  her

name changed                to Ms.          crystal          A.    Reyes.


        In           the        October          22,       2013 shakedown Ms.           Reyes and Mr.            Kelley

conspired                 together              to     make me disposed of about 8 Study Bibles
and     some              reliqious             books       includinq          20-t0-30 inches of religious

written              material             under the pretense that I had excessive amounts
of property.



        I        informed                 Ms.        Reyes        that     I    had a reliqious box in the
other        Unit,              the        Estelle           Unit,        by    a   court orderfor my Bibles
and     she          said            that            she     doesn't       care     about   none     of   what    I   say

and     she           repeated              many           times     saying,        "I don't care if you sue
or    not,       I    don't          care,       I    don't       care.



        Because                 of        the        intentional           violation        that      these people
are     doing              to        me     and        the        intentional and knowingly disregard
for     my           federal rights,                   I sued Ms.          Reyes and Mr.        Kelley.      My law
suit        is        now        pending in the NORTHERN DISTRICT OF TEXAS,                                  Elpidio
B.    Avilez          v.    TDCJ-CID,                et al.       Civil    Action     No.   1:14-cv-00045-BL.



        Now,              dear        Judge,           my inquiry is this,              do you have anything
to     say           that        these           people       in    this Unit,        the Robertson Unit,              qo
aqainst your rulinq                         in       the law? Balawaider,              supra.


        I        thank           you        in        advance        whether you may reply or not but
I     hope           in     the       .Almighty God that you respond and say somethinq
about       it.       Thank you so much.



Respectfully,




Elpidio B.                Avilez




                                                                   -2-